Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered. 
Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 3/7/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 12-18 and 21 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the cylindrical hollow stator body (31) is provided with a stator body opening (90)”, and “the removable cover plate (80) ….  covering the stator body opening (90)”.   It is vague and indefinite. 
In disclosure, the stator body opening (90) is substantially filled with components including a power electronics device (100), in other words, the stator body opening (90) is already substantially covered by various components.  
Hence, it appears to mean “the removable cover plate (80) is covering on the one end side of the stator body opening (90) that is already filled with components”.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US 20130257327 A1) in view of Shiraki et al (US 8820448 B2).  
Regards claim 12, Dhawan discloses an in-wheel electric motor [abstrcat, 0044, 0046] comprising: 
a stator (50, Figs. 11, 16-19, 22, 24) [0044, 0053, 0063] with a connector member (28) at a vehicle side (left side in Figs. 2, 10 being obvious due to cable 130, Fig. 12, see below); 
a cylindrical hollow stator body (24) connected to the connector member (28); 
an outer surface of the cylindrical hollow stator body (24) being equipped with stator windings (26) [0044], and further comprising 
a cylindrical rotor body (8 of 48) [0044, 0046] coaxially enclosing the stator (Figs. 1, 7, 10); and 
a power electronics device (20, Figs. 1, 11) [0055] for powering the stator windings, 
wherein the cylindrical hollow stator body is provided with a stator body opening (Fig. 16 shows stator body is open at both axial sides) at a road side (right side in Figs. 2, 10 being obvious due to cable 130, Fig. 12, see below) of the electric motor for receiving the power electronics device (Fig. 11 by some of the power electronics devices), and 
wherein the enclosing cylindrical rotor body (see NOTE 1 below) is provided with a removable cover plate (4a, Fig. 1) that is removable from the cylindrical rotor body (8 of 48), the removable cover plate (4a) covering a rotor body opening of the cylindrical rotor body (24) at the road side and covering the stator body opening (see NOTE 2 below). 
NOTE 1: “the enclosing cylindrical rotor body” is interpreted to mean said “a cylindrical rotor body” appeared above. However, it is recommended to recite consistently, e.g., “enclosing the cylindrical rotor body”.
NOTE 2: the removable cover plate (4a) covering the stator body opening.  In view of 112 rejection above, Figs. 11 and 14-15 show one axial end opening of the stator core having a power electronics device (20) is covered by the removable cover plate (4a).  
Dhawan is silent to explicitly describe “a vehicle side” and “a road side”.   However, due to cable 130 and wiring of circuit board 20 (Figs. 11-12), left side in Figs. 2 is obvious being a vehicle side, and right side in Figs. 2 is obvious being a road side.  
To support, Shiraki discloses an in-wheel electric motor (Fig. 1, 3), wherein lead wire (21) is at a vehicle (car body) side, and the opposite right side is road (wheel disk) side.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Shiraki with that of Dhawan to configure as claimed for wiring to motor driver.  

As for claim 13, Dhawan as combined teaches the in-wheel electric motor according to claim 12, wherein the connector member (28) has an end face (consider one of two axial faces in Fig. 24) that is attached to axil 14 (Fig. 12) [0063], which is obvious to an end face being left side in Fig. 12 due to lead wire 130 which has plug and socket as shown. The controller 20 is well-known in the art molded by insulating material, e.g., epoxy (i.e. a casing – official notice).   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Shiraki with that of Dhawan to configure wherein the connector member has an end face facing the road side, a casing of the power electronics device being connected to the end face via a plugs and sockets arrangement for protection of the circuit.  

As for claim 21, Dhawan as combined teaches a drive assembly for a wheel of a vehicle comprising an in-wheel electric motor according to claim 12, wherein Dhawan discloses the electric motor comprising a stator part (50) and a rotor part (48), the stator part and rotor part being coaxial with respect to a rotation axis (center axle in Figs. 1-2 of Dhawan), wherein the rotor part and the stator part are both adapted to be arranged at least partially within the wheel. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Shiraki, and in further view of Cho et al (US 20140001926 A1).
As for claim 18, Dhawan as combined teaches the in-wheel electric motor according to claim 12, wherein Dhawan teaches the rotor cover plate is provided with a circular cover plate (see axial end portion) opening centred with the electric motor rotation axis (Figs. 1-3), but failed to discloses the power electronics device comprises at the road side a resolver for sensing a relative angular position of the rotor with respect to the stator windings, which resolver has a rotation axis coinciding with the electric motor rotation axis and is arranged within the circular cover plate opening and attached to the cover plate.
Cho discloses an electric motor comprising a resolver (40, Figs. 1-2) for sensing
a relative angular position of the rotor with respect to the stator windings, which resolver
has a rotation axis coinciding with the electric motor rotation axis and is arranged within
a circular cover plate (50) opening and attached to the cover plate. It would have been
obvious before the effective filing date of the claimed invention to a person of ordinary
skill in the art to combine the teachings to have a resolver as claimed for sensing a
relative angular position of the rotor. Since Cho discloses the resolver is configured at
the side corresponding to road side of the Dhawan, the resolver is obvious being
arranged within the circular cover plate opening and attached to the cover plate.

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Official Notice: Circuit board casing by potting material, e.g., epoxy, insulator, etc. 
US 8946948 B2
US 4810917 A
US 4779031 A
US 20190150309 A1
US 20160099627 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834